Exhibit 10.1

TETRA Technologies, Inc.

Incentive Stock Option Agreement

This Agreement (the “Agreement”) is effective as of December 28, 2004 (the
“Grant Date”), among TETRA Technologies, Inc., a Delaware corporation (the
“Company”) and _______________________ (“Optionee”).

To carry out the purposes of the TETRA Technologies, Inc. 1990 Stock Option Plan
(the “Plan”) by affording the Optionee the opportunity to purchase shares of
common stock, par value $0.01 per share, of the Company (“Stock”), and in
consideration of the mutual agreements set forth herein and in the Plan, the
Company and the Optionee hereby agree as follows:

1. Grant of Option. The Company hereby grants to Optionee the right and option
(the “Option”) to purchase all or any part of an aggregate of _________ shares
of stock, on the terms and conditions set forth herein and in the Plan, a copy
of which is attached hereto as Exhibit A and is incorporated herein by
reference. It is intended that the Option qualify as an “incentive stock option”
within the meaning of Section 422 of the Internal Revenue Code of 1986, as
amended (the “Code”).

The Option, if not previously exercised, shall expire and not be exercisable
after seven (7) years, unless earlier terminated as provided below.

2. Purchase Price. The purchase price of Stock purchased upon exercise of the
Option shall be $27.62 per share, which has been determined to be no less than
the Market Value Per Share of the Stock at the date of grant of the Option.

3. Exercise of Option. Subject to earlier expiration of the Option as herein
provided and subject to the terms and conditions contained herein, the Option
may be exercised, by written notice to the Company at its principal executive
office and addressed to the attention of the Secretary of the Company, at any
time and from time to time on and after the Grant Date, such exercise to be
effective at the time of receipt of such written notice at the Company’s
principal executive office during normal business hours, but any exercise of the
Option must be for a minimum of 100 shares of Stock (or, if less, for all
remaining shares subject to the Option) and the Option shall be 100% exercisable
on the Grant Date.

If, upon the exercise of the Option, Optionee purchases less than the full
percentage of Stock that may be purchased at the time of such exercise,
Optionee’s right to purchase the Stock not so purchased shall continue until the
expiration date or earlier termination of the Option. Optionee (or the person
permitted to exercise the Option in the event of Optionee’s death) shall be and
have all of the rights and privileges of a shareholder of record of the Company
with respect to shares acquired upon exercise of the Option, effective upon such
exercise.

4. Payment of Exercise Price. The purchase price of shares as to which the
Option is exercised shall be paid in full at the time of exercise (i) in cash or
by check payable and acceptable to the Company, (ii) subject to the approval of
the Committee (as defined in the Plan), by tendering to the Company shares of
Stock owned by Optionee having an aggregate Market Value Per Share (as defined
in the Plan) as of the date of exercise and tender that is not greater than the
full purchase price for the shares with respect to which the Option is being
exercised and by paying any remaining amount of the purchase price as provided
in (i) above, or (iii) subject to the approval of the Committee, at Optionee’s
written request the Company may deliver certificates for the shares of Stock for
which the Option is being exercised to a broker for sale on behalf of Optionee,
provided that Optionee has irrevocably instructed such broker to remit directly
to the Company on Optionee’s behalf the full amount of the purchase price from
the proceeds of such sale. In the event that Optionee elects to make payment as
allowed under clause (ii) above, the Committee may, upon confirming that
Optionee owns the number of additional shares being tendered, authorize the
issuance of a new certificate for the number of shares being acquired pursuant
to the exercise of the Option less the number of shares being tendered upon the
exercise and return to Optionee (or not require surrender of) the certificate
for the shares being tendered upon the exercise. Payment instruments will be
received subject to collection.

 

--------------------------------------------------------------------------------



5. Non-Transferability. The Option may not be transferred by Optionee otherwise
than by will or the laws of decent and distribution.

6. Termination of Employment. In the event of termination of an Optionee’s
employment due to death, retirement on or after reaching age 65 (or if prior to
age 65, with the consent of the Committee) or permanent disability (such three
events being a “Qualified Termination”), the Option may be exercised by Optionee
(or his estate, personal representative or beneficiary) at any time within the
twelve-month period following such Qualified Termination to the full extent that
Optionee was entitled to exercise the same on the day immediately prior to such
termination.

If Optionee’s employment is terminated for any reason other than a Qualified
Termination, the Option may be exercised at any time within the three-month
period following such termination to the full extent that Optionee was entitled
to exercise the same on the day immediately prior to such termination.

Notwithstanding any other provision contained in this Section 6 or elsewhere
herein, the Option shall not be exercisable after the tenth anniversary of the
grant date.

7. Withholding of Tax. To the extent that the exercise of the Option is a
taxable event with respect to which the Company has a duty to withhold for
federal or state income tax purposes, Optionee shall pay to the Company at the
time of such exercise (or such other time as the law permits if Optionee is
subject to Section 16(b) and the exercise is not an immediately taxable event)
such amount of money as the Company may require to meet its obligation under
applicable tax laws or regulations, and, if Optionee fails to do so, the Company
is authorized to withhold from any cash remuneration then or thereafter payable
to Optionee any tax required to be withheld by reason of such resulting
compensation income or otherwise refuse to issue or transfer any shares
otherwise required to be issued pursuant to the terms hereof.

8. Employment Relationship. For purposes of the Agreement, Optionee shall be
considered to be in the employment of the Company as long as Optionee remains an
employee of either the Company, a parent or subsidiary corporation (as defined
in Section 424 of the Code) of the Company, or a corporation or a parent or
subsidiary of such corporation assuming or substituting a new agreement for this
Agreement. Any question as to whether and when there has been a termination of
such employment, for the purposes of this Agreement, and the cause of such
termination, for the purposes of this Agreement, shall be determined by the
Committee, and its determination shall be final. Nothing herein shall give
Optionee any right to continued employment or affect in any manner the right of
the Company or any subsidiary or parent corporation to terminate the employment
of Optionee.

9. Binding Effect. This Agreement shall be binding upon and inure to the benefit
of any successors to the Company and all persons lawfully claiming under
Optionee. This Agreement and all actions taken hereunder shall be governed by
and constructed in accordance with the laws of the State of Delaware, except for
the choice of law principles thereof. In the event of conflict between this
Agreement and the Plan, the terms of the Plan shall control. The Committee shall
have authority to construe the terms of the Agreement, and the Committee’s
determinations shall be final and binding on Optionee.

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed
and Optionee has executed this Agreement as of the day and year first above
written.

TETRA Technologies, Inc.

By: _______________________

Geoffrey M. Hertel

President & Chief Executive Officer

Optionee

_______________________

_______________________, Employee

 

 

--------------------------------------------------------------------------------

 

 